UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2403


ARNOLD BENSON CLARKE,

                      Plaintiff – Appellant,

          v.

E.I. DUPONT DeNEMOURS & CO. INC.,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00711-JAG)


Submitted:   March 26, 2013                  Decided:   March 28, 2013


Before DUNCAN and FLOYD, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Arnold Benson Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

            Arnold        Benson       Clarke         appeals     the     district       court’s

orders    denying        his    complaint         and    amended        complaint    alleging

claims     of     breach       of    contract,          patent     infringement,         fraud,

conspiracy,       and    racial       discrimination          under       42   U.S.C.     § 1981

(2006).          We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district        court.          Clarke       v.       E.I.    Dupont        DeNemours,       No.

3:12-cv-00711-JAG          (E.D.       Va.    Oct.      22   &     Nov.    6,     2012).      We

dispense        with    oral        argument      because         the     facts    and     legal

contentions       are    adequately          presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                                  2